To Her Majesty’s Cabinet:

G-entlehen : The Justices of the Supreme Court, in reply to the questions submitted to them on the 22d instant, say :
1. The Boards of Inspectors of Elections not only may but must refuse to allow anyone to vote for Representatives, whose name does not appear upon the corrected voting list of Electors for Representatives.
2. The Boards of Inspectors of Elections have no authority to place the name of a person appearing on the list of voters for Nobles on the list of Voters for Representatives, except upon the personal application of such person, as provided in Section 44 of the Election Law.
3. As to the question whether, in the special election of a Noble to fill the vacancy caused by the resignation of Hon.. E. A. Burchardt, of the division of Hawaii, which special election is called for the time of holding the general election, it is necessary that the names of the candidates for such special election should be placed on separate ballots from those for the regular election of Nobles ; we make no answer, as the law contains no words requiring either a separate or a joint ballot in such a case, and appears to leave it to the discretion of the Executive, Section 55 of the Act applying to a general election.
Respectfully submitted,
A. F. Judd,
Rich. F. Bickerton,
Sanpord B. Dole.